DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “the sunk current decreases in response to the ambient temperature rising” it is not clear which the sunk current is the applicant refer to since the sunk current is not clearly defined and it is lacks of antecedent basis. It is noted that phrase cited in claim 1 “to sink a current” but it does not appear the same as “the sunk current”.  Further clarification is needed.
Claim 9 is rejected in the same manner as discussed above in claim 1. 
Claims 8 & 16 which states “ the sunk current” it is insufficient antecedent basis for this limitation in the claims.
Claims 2, 4-7, 10 & 12-15 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (hereinafter, Noh) (US 20040189398 A1, of record).
Insofar claim 1 is understood, Noh (Fig. 2) a bias circuit, comprising: a current generating circuit (e.g.  Forms by elements R1, R2, D1 &  D2) configured to generate an internal base current based on a reference current (Iref, see paragraph [0006], reference current Iref flowing from the reference voltage Vref to a circuit ground), and comprising a first diode and a second diode connected to each other in series between a terminal (see a node between Vref and resistor R1) of the reference current and a ground; a bias output circuit (e.g. Q2) configured to generate a base bias current based on the internal base current and output the base bias current to an amplifying circuit (Amp); and a temperature compensation circuit (e.g. Q3) configured to sink a current from the internal base current and regulate the base bias current based on a temperature voltage reflecting a change in ambient temperature, wherein the current generating circuit is further configured to output the temperature voltage at a connection node between the first diode (D1) and the second diode (D2), and wherein the sink current decreases in response to the ambient temperature rising (Transistor Q3 may be used to sink current, it is noted that the transistor Q3 having an analogous component to transistor M30 of Fig. 3 of the application), and the base bias current increases in response to the ambient temperature rising (it appears that the temperature rise the current IB would increase (see paragraph [0031], temperature rises” and “the bias current I.sub.B (IB) also increases”.
Regarding claim 9, Noh (Fig. 2) discloses an amplifying device, comprising: a current generating circuit (see Fig. 2 and discussed above in claim 1) configured to generate an internal base current based on a reference current; and comprising a first diode (D1)and a second diode (D2) connected to each other in series between a 
Regarding claim 17, Noh (Fig. 2) discloses an apparatus comprising: a first transistor (Q2) configured to generate and output a base bias current based on a received internal base current; a second transistor (Q1) configured to receive the base bias current; a third transistor (Q3) configured to adjust a base voltage of the second transistor based on a change in ambient temperature; a first diode (D1); and a second diode (D2) connected in series with the first diode, wherein the apparatus is configured to output a temperature voltage corresponding to a ambient temperature to a base of the third transistor at a connection node between the first diode and the second diode, wherein a current of the internal base current sinking to a ground through the third transistor (Q3) decreases in response to the ambient temperature rising, and wherein 
Regarding claim 19, wherein temperature characteristics of the second diode are the same as temperature characteristics of the third transistor (see D1 and D2 shown in Fig. 2).
Regarding claim 20, wherein the third transistor (Q3) is configured to adjust a magnitude of the current of the internal base current sinking to the ground based on a magnitude of the temperature voltage.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 4-6, 10 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al (hereinafter, Noh) (US 20040189398 A1, of record) in view of Iwata et al (hereinafter, Iwata) (US 20060232341 A1, of record).
Regarding claim 2, Noh teaches all of the limitations of claim 1 as set forth in the rejection of record. And further teaches a first resistor 11 having a first end connected to the terminal of the reference current. The rejection thereof incorporated by reference. Claim 2 depends on claim 1.  Noh does not teach a second resistor being connected between a diode and to ground.
Iwata (Fig. 2A) teaches an amplifier circuit having a resistor 11 being connected between didoes 14 and ground in order to improving temperature compensation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling of the invention was made to have modify the circuit of Noh to use a resistor as taught by Iwata for the benefits of improving temperature compensation. 
Accordingly, as an obvious consequence above, the combination further teach a second resistor (11, Fig. 2A of Iwata) having second end connected to the ground; wherein the first diode and the second diode are connected to each other in series between a second end of the first resistor and a first end of the second resistor.
Regarding claim 4, wherein the second diode (D1) can be configured to have temperature characteristics the same as temperature characteristics of a base-emitter PN junction of an amplifying transistor included in the amplifying circuit.
Regarding claim 5, wherein the bias output circuit comprises: an output transistor (transistor Q2) having a base connected to a connection node between the first resistor (R11) and the first diode (D1, see Fig. 2 of Noh), a collector connected to a terminal of a power supply voltage (Vcc), and an emitter connected to the amplifying circuit.
Regarding claim 6,  wherein the output transistor is configured to amplify the internal base current, input to the base, and to output the base bias current through the emitter (see detail Fig. 2 of Noh).
Regarding claim 10 is rejected in the same manner as discussed above in claim 2.
Regarding claims 12-14 are rejected in the same manner as discussed above in claims 4-6.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-10, 12-17 & 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843